Title: To George Washington from Major General Steuben, May 1780
From: Steuben, Friedrich Wilhelm Ludolf Gerhard Augustin, baron von
To: Washington, George



May [1780]

the Inspection established in the Army has hitherto extended only to the Infantry in the Line of the Army the Cavalry Light Infantry & Independent Corps have yet no other Rules than the Articles of War Resolves of Congress & occasional Orders given them, their Discipline & manner of performing the Service is different as they have Commanders who have each prescribed such Rules as they thought proper[.] this Variety is the greater in this part of the Army as it has no Chief to establish uniformity.

the Artillery having a Genl Officer at its head is not subject to that inconvenience the service is more uniform & wants no other inspection but that of its General or persons appointed by him General Knox has however thought proper to appoint an Inspector of Brigade to receive the Instructions of the Inspector General & introduce them into the Artillery.
By a Resolve of Congress of Jany last the Department of Muster M[aste]r was annexed to the Inspection by which arrangement every part of the Army without exception must be reviewed & musterd by the Inspectors & an exact account given of the Men Horses Arms Accoutrements Cloathing Camp Equipage & every thing belonging to the Continent.
The Department having become thus extensive, will require an additional number of Officers, & spicific Instructions on the Duties of the Inspector General, Inspectors & Sub-inspectors, the following resolution will be necessary—That the Department of Inspector Genl shall in future consist of the following officers Viz.
1st An Inspector General.
2—An Assistant Inspector General—to be the A[d]jut[ant] Genl for the time being.
3d An Inspector for each Division of the Army to be a Colo. or Lt Colo. in the Line.
4. A sub Inspector for each Brigade, to be a Major or one of the eldest Captains of the Brigade.
5—An Inspector for the Artillery, Artificers Genls Guard & all detached Corps of Infantry as also for the Militia which may Join the Army—to be a Colo. or Lt Colo. & to have under his Direction two Sub Inspector of Artillery nominated by General Knox one for the main Army & one for the Southern Department.
6. An Inspector for the Cavalry who shall be a Colo. or Lt Colonel & have under his direction two sub Inspectors one for the Cavalry in the Northern & the other for the Cavalry in the Southern Department.
for this last plan I would propose Maj. Galvan.
The two Inspectors for the Artillery & Cavalry to be always near Head Quarters where the Inspector Generals Office will be established, from whence they will receive their Instruction.
In consideration of the multiplicity of Business the Inspector General will have he shall, in addition to the two Aids allowed him as Major General, be permitted to take one or two Officers from the Line as Aids De Camp to assist in the business of his Office.
That he be also allowed as many Orderly Dragoons as occasion may require to distribute his orders to the Inspectors & for every other

Military purpose necessary and in travelling from one part of the Army to another he shall have a Sufficient Guard of Cavalry to escort him.
that he be allowed a Coverd Waggon with the necessary Chests for the Transportation of the books & Papers belonging to the Office & that the board of War furnish him with the Books, Paper & other things necessary for the Business of the Office.
That each Inspector be allowed during the Campaign a small waggon with two Horses to Transport his Baggage & Papers & a Marquee for himself and as one Riding Horse is not sufficient for the fatiguing duties of the Office that he be allowed a good public Horse which is to be returned on his relinquishing the Office. That the Inspector & Sub Inspector be appointed by the Commander in Chief that they Keep their Rank & right of Command & promotion in the Line in the same manner as if they had not acceepted the Office of Inspector but that they Suspend their exercise of their respective Commands until when orderd to exercise them by the General in Chief or Commanding Officer in a seperate Department.
That when an Inspector is orderd to Review any Troops detached from the Army, his Travelling expences be paid by the states.
That each Inspector be allowed to take a serjeant from the Line as a Clerk.
the Aids De Camp of the Inspector General shall furnish themselves with one Horse at their own expence but as that will not be sufficient to perform the respective duties of their Office.
that they be allowed each one good Horse by the public with the necessary allowance of forage.
That they be also allowed in addition to their present pay as Aids De Camp the same addition as is allowed to the sub Inspectors.
that the Commander in Chief shall give particular Instructions to the Inspecto[r] General relative to the duties to be performd by him & the Officers in his Department particularly reccommending to him.
1st to form a system of Discipline for the Cavalry & Light Troops.
2. to Collect into one Volume all the resolves of Congress which relate to the Arrangement of the Army.
3d to furnish every Month to the Commander in Chief as exact a Return as possible of the state of the Army.
that the Inspector General always establish his Office as near to Head Quarter[s] as Circumstances will permit that all returns which pass thro’ the Office to the Board of War be signd by him—that no person whatever have a right to demand any returns or extracts from the Office but by the express order of the Board of War or Commander in Chief—That in the absence of the Inspector Genl the Office be under the

direction of the Adj. Genl as Assistant Inspector Genl the two Inspectors who have the departments of the Artille[r]y & Cavalry & the Aids of the Inspector General named for that purpose[;] the returns to be signed by the Adj. General.
